Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/271,477 AGRICULTURAL IMPLEMENT FRAME ASSEMBLY filed on2/8/2019.  Claims 1-19 are pending.  

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6016877 to Noonan et al.
	With regards to claim 1, the patent to Noonan discloses a device having an implement frame including a pair of laterally extending fore-and-aft spaced frame members (70’, 100), the frame including a fore-and-aft extending interconnecting member (36, 36’) that extends between the frame members and presents forward and aft ends, at least one of the frame members comprising a tubular beam presenting forward and aft walls, the forward and aft walls at least partly defining an interior beam space, with a window opening (72’, 74’, 76’) being defined in a first one of the walls, the tubular beam receiving a respective end of the interconnecting member so that the interconnecting member extends into and out of the interior beam space through the window opening, the respective end of the interconnecting member being welded (80) to a second one of the walls.
	With regards to claim 8, Noonan teaches that the second one of the walls presenting an interior wall surface that partly defines the interior beam space, the corresponding end of the interconnecting member presenting an end surface that conforms at least in part to the interior wall surface.
	With regards to claim 9, Noonan teaches that the second one of the walls presenting a slotted opening (72) located adjacent the corresponding end of the interconnecting member, the corresponding end of the interconnecting member and the other wall being welded to each other along the slotted opening.
	With regards to claim 10, Noonan teaches the corresponding end of the interconnecting member being located outside of the slotted opening. 
	With regards to claim 12, Noonan teaches each of the frame members comprising the tubular beam with the forward and aft walls and the interior beam space, and the window openings being defined in oppositely facing inboard ones of the walls,
the inboard ones of the walls including the aft wall of a fore one of the frame members and in the forward wall of an aft one of the frame members, the frame members receiving respective ends of the interconnecting member so that the interconnecting member extends into and out of the interior beam spaces through the corresponding window openings.
	With regards to claim 13, Noonan teaches the respective ends of the interconnecting member being welded to outboard ones of the walls.
	With regards to claim 14, Noonan teaches the outboard walls each presenting a slotted opening located adjacent the corresponding end of the interconnecting member, the ends of the interconnecting member and the outboard walls being welded to each other along the respective slotted openings.
	With regards to claim 15, Noonan teaches the implement frame including an intermediate frame member (22’) positioned in a fore-and- aft direction between the pair of frame members and coupled to the interconnecting member.
	With regards to claim 16, Noonan teaches that the intermediate frame member comprising an intermediate tubular beam presenting fore and rear walls, the fore and rear walls defining respective intermediate window openings that are laterally aligned, with the interconnecting member projecting through the intermediate frame member by passing through the intermediate window openings.
	With regards to claim 17, Noonan teaches that the intermediate tubular beam and the interconnecting member being connected to one another continuously around the intermediate window openings.
	With regards to claim 18, Noonan teaches the intermediate tubular beam and the interconnecting member being welded (60) together endlessly along the intermediate window openings.
	With regards to claim 19, Noonan teaches the at least one frame member comprising a toolbar; and a ground-engaging unit supported by the toolbar while being advanced in the forward direction.  (See Claim 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6016877 to Noonan et al.  
With regards to claim 2, Noonan teaches that the window opening and the interconnecting member being complementally shaped, with the interconnecting member being inserted into the window opening. (See Abstract).  One of ordinary skill in the art would understand that the term “inserted” is interchangeable with “slideably received” as one would have to slide the interconnecting member must be slid to be inserted.  
With regards to claim 3, Noonan et al. teaches that the tubular beam and the interconnecting member being welded to each other along the window opening in a second the first one of the walls and not specifically the first wall, however, it would be obvious to one of ordinary skill in the art to weld another wall as well such as the first wall in order to further secure the device. Duplicate elements providing the same function have been held to be obvious.  
With regards to claim 4, Noonan et al. teaches the tubular beam and the interconnecting member being connected to one another continuously around the window opening in the second one of the walls and as a it would be obvious to one of ordinary skill in the art to weld another wall as well, such as the first wall, in order to further secure the device. Duplicate elements providing the same function have been held to be obvious.  
With regards to claim 5, from the teachings of Noonan, one of ordinary skill would understand that providing a weld on the other side of the connection would further strengthen the joint, including that the interconnecting member being welded together endlessly along the window opening.
	With regards to claim 6, Noonan et a; teaches the interconnecting member being tubular, the tubular beam and the interconnecting member each having a generally polygonal cross-sectional profile.
	With regards to claim 7, Noonan teaches that the interconnecting member presenting a height dimension less than that of the tubular beam.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/1/22